DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on September 16, 2021.  Currently claims 1-8, 11, 12, 34, and 35 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 7, 8, 11, 12, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0042849 A1 to Howard et al. (previously cited, hereinafter “Howard”). 
Regarding claim 1, Howard discloses an optical article 100/400 (see figure 1 or figure 4) comprising data rich plurality of retroreflective elements (see paragraph 0031, 0075, 0086 and thereafter) wherein the machine-readable optical code 400 is comprised of at least two different encoded values (see paragraph 0094).  

Regarding claim 3, the article may be deformed by environmental conditions (see paragraph 0148).  
Regarding claim 4, although not explicitly stated, the sign in the weather condition would shrink and expand depending on temperature.  
Regarding claims 7 and 8, still relying on figures 1, 2B, and 4A, different cells have different reflecting characters, which in turn produce different retroreflective intensity values. 
Regarding claim 8, the image of the sign may be captured using machine vision system (see paragraph 0033) and infrared light (see paragraph 0048).
Regarding claims 11 and 12, environmental occlusions (see paragraph 0148 and 0249) are change in condition.  
Regarding claims 34 and 35, the vision system 412 can be attached to a clothing item (see paragraph 0117).  

Allowable Subject Matter
5.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  The limitations raised in claims 5 and 6 are allowable since they are neither disclosed nor suggested by the prior arts.  Applicant is reminded of the claim dependencies of these claims. 

Response to Arguments
7.	Applicant's arguments filed on September 16, 2021 have been fully considered but they are not persuasive. 
Applicant did not provide any argument with respect to the teachings of the Howard reference (US 2020/0042849 A1) cited in 35USC 102 rejection in paragraph 4 above.  Rather, Applicant argues that the reference’s date is after the effective date of the instant application, February 20, 2017 filed by the provisional application of the instant application.  Examiner notes that the Howard reference has two provisional applications, one of which is 62/400,879 filed on September 28, 2016 (see related application on the first page of the Howard).  
Accordingly, the Howard predates the effective date of the instant application, and therefore qualifies as a prior art.  The rejection made in the previous Office Action is maintained, and this Office Action is made final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
					
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
November 12, 2021